UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-03919 Name of Registrant: Vanguard STAR Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: October 31 Date of reporting period: July 31, 2015 Item 1: Schedule of Investments Vanguard STAR Fund Schedule of Investments As of July 31, 2015 Market Value Shares ($000) Investment Companies (100.0%) U.S. Stock Funds (44.1%) Vanguard Windsor II Fund Investor Shares 72,809,132 2,739,080 Vanguard Windsor Fund Investor Shares 67,819,376 1,483,888 Vanguard U.S. Growth Fund Investor Shares 36,536,894 1,204,987 Vanguard Morgan Growth Fund Investor Shares 43,513,529 1,204,454 Vanguard PRIMECAP Fund Investor Shares 10,985,132 1,154,867 Vanguard Explorer Fund Investor Shares 7,493,161 736,428 International Stock Funds (18.3%) Vanguard International Growth Fund Investor Shares 77,605,222 1,763,191 Vanguard International Value Fund 49,270,240 1,760,918 U.S. Bond Funds (37.6%) Vanguard Short-Term Investment-Grade Fund Investor Shares 229,950,684 2,451,274 Vanguard GNMA Fund Investor Shares 228,138,143 2,443,360 Vanguard Long-Term Investment-Grade Fund Investor Shares 232,180,593 2,363,598 Total Investments (Cost $13,078,305) Other Assets and Liabilities-Net (0.0%) Net Assets (100%) A. Security Valuation: Investments are valued at the net asset value of each underlying Vanguard fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—
